                                          Case 3:19-cv-05561-CRB Document 58 Filed 06/03/21 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                UNITED STATES DISTRICT COURT

                                   5                               NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    FOURTH DIMENSION SOFTWARE,                        Case No. 19-cv-05561-CRB (AGT)
                                                      Plaintiff,
                                   8
                                                                                          ORDER DENYING STIPULATED
                                                v.                                        PROTECTIVE ORDER
                                   9

                                  10    DER TOURISTIK DEUTSCHLAND                         Re: Dkt. No. 57
                                        GMBH,
                                  11                  Defendant.
                                  12
Northern District of California
 United States District Court




                                  13          Before the Court is the parties’ stipulated proposed protective order. ECF No. 57. The

                                  14   parties did not comply with Section VII.C of the undersigned’s Civil Standing Order, available at

                                  15   https://www.cand.uscourts.gov/judges/tse-alex-g-agt/. The stipulation is therefore denied.

                                  16          IT IS SO ORDERED.

                                  17   Dated: June 3, 2021

                                  18
                                  19
                                                                                                  ALEX G. TSE
                                  20                                                              United States Magistrate Judge
                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
